PER CURIAM.
In this Anders appeal, appellant was directed to pay $170 to First Step of Volusia County, Inc. as a special condition of community control. The trial court has not cited any statutory support for this cost, and we cannot find any authority. We therefore strike this cost. See Eckenrode v. State, 638 So.2d 214 (Fla. 5th DCA 1994); Gedeon v. State, 636 So.2d 178 (Fla. 5th DCA 1994); Botts v. State, 634 So.2d 197 (Fla. 5th DCA 1994). The conviction and judgment is affirmed as modified.
COST STRICKEN; ORDER OF COMMUNITY CONTROL AFFIRMED AS MODIFIED.
HARRIS, C.J., and W. SHARP and GOSHORN, JJ., concur.